UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT

                                            FILED:   November 26, 1997



                             No. 96-2253



JONATHAN LEWIN,

                                               Plaintiff - Appellant,

          versus

MEDICAL COLLEGE OF HAMPTON ROADS, a/k/a
Eastern Virginia Medical School of the Medical
College of Hampton Roads; JAMES E. ETHERIDGE,
JR.; WILLIAM J. COOKE; CLINTON H. TOEWE, II;
ROBERT M. MCCOMBS; JAMES F. LIND; THOMAS J.
MANSER,
                                              Defendants - Appellees.




                              O R D E R


          Appellant   has   filed   a   Petition   for   Rehearing   with

Suggestion for Rehearing In Banc, alleging error with respect to

this Court's August 5, 1997 opinion. We grant the petition for

rehearing to clarify that our affirmance also extends to the

district court's January 12, 1996, order granting a motion to

dismiss, in part. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we

affirm both orders on the reasoning of the district court. Lewin v.
Medical College of Hampton Roads, No. CA-95-279-N (E.D. Va. Jan. 12
and Aug. 2, 1996).


                                          For the Court


                                           /s/ PATRICIA S. CONNOR
                                                      CLERK




                                2
Rehearing granted, November 26, 1997 for the limited purpose of amending opinion




                                    UNPUBLISHED
                          UNITED STATES COURT OF APPEALS
                              FOR THE FOURTH CIRCUIT


                                    No. 96-2253



       JONATHAN LEWIN,

                                                    Plaintiff - Appellant,

                 versus


       MEDICAL COLLEGE OF HAMPTON ROADS, a/k/a
       Eastern Virginia Medical School of the Medical
       College of Hampton Roads; JAMES E. ETHERIDGE,
       JR.; WILLIAM J. COOKE; CLINTON H. TOEWE, II;
       ROBERT M. MCCOMBS; JAMES F. LIND; THOMAS J.
       MANSER,

                                                   Defendants - Appellees.



       Appeal from the United States District Court for the Eastern Dis-
       trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
       (CA-95-279-N)


       Submitted:   June 10, 1997                 Decided:   August 5, 1997


       Before NIEMEYER and WILKINS, Circuit Judges, and BUTZNER, Senior
       Circuit Judge.


       Affirmed by unpublished per curiam opinion.


       Jonathan Lewin, Appellant Pro Se. David Kegebein Sutelan, MAYS &
       VALENTINE, Norfolk, Virginia; Alfred James Johnston, Jonathan
       Barkasy Sprague, POST & SCHELL, P.C., Philadelphia, Pennsylvania,
       for Appellees.



                                         3
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment against him in his action alleging a violation of the Fam-
ily Educational Rights and Privacy Act, 20 U.S.C.A. § 1232g(a)(2)

(West Supp. 1997), and related state law claims. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Lewin v. Medical College of Hampton Roads, No. CA-95-279-N
(E.D. Va. Jan. 12 and Aug. 2, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                4